Hecht, J.
(dissenting). I dissent. In signing the application for the bond as president of his corporate principal respondent had no reason to believe he was agreeing to become an indemnitor. It is true that as between himself and the corporation he owed an obligation to the latter to read the small print agreement, and his failure in that regard would be no defense to an action by the plaintiff against the corporation for breach of contract; but there was no contractual relation between plaintiff and respondent, and Pimpinello v. Swift & Co. (253 N. Y. 159) has no bearing on the controversy.
McLaughlin and Eder, JJ., concur in memorandum Per Curiam; Hecht, J., dissents in memorandum.
Judgment reversed, etc.